FORM 10-K Exhibit 21.01 Subsidiary Name Jurisdiction of Incorporation or Organization Silicon Image International LLC Delaware HDMI Licensing, LLC Delaware Simplay Labs, LLC Delaware MHL, LLC Delaware SPMT, LLC Delaware Silicon Image Cayman Islands Limited Cayman Islands Silicon Image Electronics Technology (Shanghai) Co., Ltd. China Silicon Image Japan KK Japan Silicon Image UK Limited United Kingdom Silicon Image International B.V. The Netherlands Silicon Image Cooperatie U.A. The Netherlands Silicon Image GmbH Germany** CMD Technology Inc. California * DVDO, Inc. California * Zillion Technologies, LLC California * Fairview, LLC Delaware * Slice Acquisition Corp. Delaware * TWN Acquisition Corp. Delaware * * Inactive ** Substantially liquidated in 2010
